 Case 4:18-cr-40044-JPG Document 31 Filed 08/19/21 Page 1 of 6 Page ID #104




                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                     Case No. 18-cr-40044-JPG

 MARCUS A. WEAVER,

                Defendant.

                               MEMORANDUM AND ORDER

       This matter comes before the Court on defendant Marcus A. Weaver’s pro se motion for

compassionate release pursuant to the First Step Act of 2018, Pub. L. No. 115-391, § 603(b)(1),

132 Stat. 5194, 5239 (2018) (codified at 18 U.S.C. § 3582(c)(1)(A)) (Doc. 28). The Government

has responded (Doc. 30).

I.     Compassionate Release

       The First Step Act expanded the existing compassionate release provisions of federal law

by opening the door for a defendant to move for compassionate release rather than only allowing

the Director of the Bureau of Prisons (“BOP”) to so move. First Step Act, § 603(b)(1) (codified

at 18 U.S.C. § 3582(c)(1)(A)); United States v. Gunn, 980 F.3d 1178, 1179 (7th Cir. 2020). The

relevant portion of the law provides:

       (c) Modification of an imposed term of imprisonment.—The court may not modify a
       term of imprisonment once it has been imposed except that—
              (1) in any case—
                      (A) the court, upon motion of the Director of the Bureau of Prisons, or
                      upon motion of the defendant after the defendant has fully exhausted all
                      administrative rights to appeal a failure of the Bureau of Prisons to bring a
                      motion on the defendant’s behalf or the lapse of 30 days from the receipt
                      of such a request by the warden of the defendant’s facility, whichever is
                      earlier, may reduce the term of imprisonment (and may impose a term of
                      probation or supervised release with or without conditions that does not
                      exceed the unserved portion of the original term of imprisonment), after
 Case 4:18-cr-40044-JPG Document 31 Filed 08/19/21 Page 2 of 6 Page ID #105




                       considering the factors set forth in section 3553(a) to the extent that they
                       are applicable, if it finds that—
                              (i) extraordinary and compelling reasons warrant such a
                              reduction. . .
                       and that such a reduction is consistent with applicable policy statements
                       issued by the Sentencing Commission. . . .

18 U.S.C. § 3582(c)(1)(A).

       In exhausting administrative remedies, the defendant must have asserted the same or

similar issues as grounds for relief in his request to the warden as he does in his motion for

compassionate release. United States v. Williams, 987 F.3d 700, 703 (7th Cir. 2021). Otherwise

the warden is not equipped to properly consider the defendant’s request.

       As for the final clause of § 3582(c)(1)(A), there is no applicable Sentencing Commission

policy statement regarding motions for compassionate release filed by defendants. Gunn, 980

F.3d at 1180. The existing compassionate release policy statement, United States Sentencing

Guidelines Manual (“U.S.S.G.”) § 1B1.13, applies only to motions filed by the BOP, not

defendants themselves, “[a]nd because the Guidelines Manual lacks an applicable policy

statement, the trailing paragraph of § 3582(c)(1)(A) does not curtail a district judge’s discretion.”

Id. Nevertheless, the substantive aspects of U.S.S.G. § 1B1.13 provide a “working definition” of

“extraordinary and compelling reasons” that should guide the Court’s discretion without strictly

confining it. Id. A court that “strikes off on a different path risks an appellate holding that

judicial discretion has been abused.” Id. Additionally, the Court should give substantial weight

to the BOP’s analysis regarding “extraordinary and compelling reasons” in any particular case.

Id.

       So the Court looks to U.S.S.G. § 1B1.13 for guidance. That policy statement adds the

provision that the defendant must not be a danger to the safety of any other person or to the




                                                  2
    Case 4:18-cr-40044-JPG Document 31 Filed 08/19/21 Page 3 of 6 Page ID #106




community. U.S.S.G. § 1B1.13(2).1 The application notes further define “extraordinary and

compelling reasons” to include, as relevant for this case:

        (C)    Family Circumstances.
               (i)     The death or incapacitation of the caregiver of the defendant’s minor child
               or minor children.
               (ii)    The incapacitation of the defendant’s spouse or registered partner when
               the defendant would be the only available caregiver for the spouse or registered
               partner.

        (D)    Other Reasons.—As determined by the Director of the Bureau of Prisons, there
               exists in the defendant’s case an extraordinary and compelling reason other than,
               or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n. 1.

        Thus, for a defendant to be eligible for compassionate release he must have exhausted his

administrative remedies,2 and the Court must find that (1) extraordinary and compelling reasons

for release exist, and (2) considering the applicable factors in 18 U.S.C. § 3553(a), the

extraordinary and compelling reasons warrant release. 18 U.S.C. § 3582(c)(1)(A). The movant

bears the burden of making such a showing, and the Court has discretion to determine whether

the defendant satisfied that burden. United States v. Newton, 996 F.3d 485, 488 (7th Cir. 2021);

Gunn, 980 F.3d at 1180. The Court uses U.S.S.G. § 1B1.13 cmt. n. 1 to guide its discretion in

this regard and should give great weight to the BOP’s analysis regarding “extraordinary and

compelling reasons,” if it has given any such analysis. Gunn, 980 F.3d at 1180. The Court now

turns to the specifics of the defendant’s case.




1
  This provision is similar, but not identical, to 18 U.S.C. § 3553(a)(2)(C), which requires the
Court to consider the need for the sentence “to protect the public from further crimes of the
defendant.”
2
  The exhaustion requirement is not jurisdictional and may be waived by the Government. Gunn,
980 F.3d at 1179.
                                                  3
 Case 4:18-cr-40044-JPG Document 31 Filed 08/19/21 Page 4 of 6 Page ID #107




II.    Analysis

       In February 2007, Weaver pled guilty to a November 2006 bank robbery by force or

violence in violation of 18 U.S.C. § 2113(a) (W.D. Mo. Case No. 06-06024-01-CR-SJ-BP). In

his plea agreement, he admitted to threatening to kill a bank teller if she did not give him the

money in her drawer. The sentencing judge found him to be in criminal history category VI both

because of his career offender status and his accumulation of 29 criminal history points through

prior crimes involving dishonesty, drugs, and violence. The judge sentenced him to serve 151

months in prison. Weaver completed his term of imprisonment and was admitted to supervised

release.

       In July 2018, jurisdiction over his supervision was transferred to the Southern District of

Illinois. Here, in May 2020, the Court revoked Weaver’s supervised release for, among other

things, possessing and using methamphetamine and alcohol and failing to properly report to

Probation. After Weaver admitted the violations, the Court sentenced him to serve 24 months in

prison. He is scheduled to be released on November 20, 2021. See BOP, Find an inmate,

https://www.bop.gov/inmateloc/ (visited Aug. 19, 2021). He has a home and job waiting for him

upon his release.

       Weaver now asks the Court for immediate compassionate release on the grounds that his

71-year-old father is suffering from stage 4 pulmonary cancer and is in hospice, and Weaver

wants to spend time with his father and help his mother and sister care for him. Weaver believes

this amounts to an extraordinary and compelling reason under 18 U.S.C. § 3582(c)(1)(A). He

also seeks appointment of counsel for assistance with this motion.

       In response, the Government concedes that Weaver has exhausted his remedies before

filing his motion. However, it argues that Weaver’s family situation does not amount to an



                                                 4
 Case 4:18-cr-40044-JPG Document 31 Filed 08/19/21 Page 5 of 6 Page ID #108




extraordinary and compelling reason for release. It further points to Weaver’s extensive criminal

history and his noncompliant conduct leading to his supervised release revocation as evidence

that he has not changed his long pattern of violating rules.

           The Government has not invoked exhaustion of remedies as a defense, so has waived that

argument. As for the defendant’s family circumstances, they do not fall within the categories

that U.S.S.G. § 1B1.13 cmt. n. 1(C) classify as warranting compassionate release. Additionally,

while the Court is extremely sympathetic to Weaver for the illness and likely impeding death of

his father, it does not find the circumstances are extraordinary or compelling. Many inmates are

confined in prison while their loved ones suffer from illness and death, and although it is

unfortunate, it is not extraordinary and is a normal and foreseeable consequence of a defendant’s

choice to break the law. Additionally, it appears Weaver’s mother and sister are available to care

for his ailing father, so Weaver is not necessary as a caretaker. The Court fervently hopes that

Weaver’s father can hold on until November 20, 2021, so Weaver may visit with him in person

again. But his dire circumstances do not amount to an extraordinary and compelling reason to

release Weaver now.

           Even if they did, the Court would not release Weaver now because he still poses too great

a danger to the community. The Court’s analysis of the § 3553(a) factors at the revocation

hearing continues to apply now. Weaver’s history of criminal activity and violating rules is long

and consistent. The Court determined when it revoked Weaver’s supervised release that 24

additional months in prison (reduced by whatever good time credit to which he is entitled) was

necessary to promote respect for the law and protect the community from Weaver’s further

crimes. Nothing has materially changed since Weaver’s revocation with respect to the § 3553(a)

factors.



                                                   5
 Case 4:18-cr-40044-JPG Document 31 Filed 08/19/21 Page 6 of 6 Page ID #109




       To the extent Weaver suggests the Court should order him placed on home confinement,

the Court does not have jurisdiction to entertain such a request. “After a district court sentences

a federal offender, the Attorney General, through the BOP, has the responsibility for

administering the sentence.” United States v. Wilson, 503 U.S. 329, 335 (1992). The BOP then

has “plenary control” placement of the inmate, subject only to statutory limits. Tapia v. United

States, 564 U.S. 319, 331 (2011); United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir.

2021). This includes the decision whether to house an inmate in a prison or in home

confinement, 18 U.S.C. § 3624(c)(2), and the Court has no jurisdiction to review that decision,

18 U.S.C. § 3621(b) (“Notwithstanding any other provision of law, a designation of a place of

imprisonment under this subsection is not reviewable by any court.”). Saunders, 986 F.3d at

1078 (noting that a court lacks authority to change an inmate’s place of imprisonment, although

it may recommend a different placement). The defendant may seek relief from the BOP by filing

an administrative remedy, but the Court cannot help him.

III.   Conclusion

       For all of these reasons, the Court DENIES the defendant’s motion for immediate

compassionate release (Doc. 28). Because the presence of counsel for this motion would not

have had a substantial chance of changing the outcome, the Court DENIES Weaver’s request for

counsel contained in his motion.

IT IS SO ORDERED.
DATED: August 19, 2021

                                                      s/ J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      DISTRICT JUDGE




                                                 6
